DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18-19 are objected to because of the following informalities:  claim 18 does not end in a period.  Claim 19 is objected to for being dependent upon claim 18.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, 11-12, and 78-80 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wellinghoff et al (US 2008/0299066 A1, i.e. Wellinghoff’066).
Regarding claim 1, Wellinghoff’066 teaches a method for generating chlorine dioxide from a composition comprising a polymer and a plurality of chlorite ions disposed in the polymer, the method
comprising: exposing the composition to ultraviolet (UV) light; and exposing the composition to
moisture, wherein the composition does not generate a significant amount of chlorine dioxide when
exposed to UV light alone and does not generate a significant amount of chlorine dioxide when exposed
to moisture alone. (i.e. titanium dioxide/sodium chlorite powder compounded with linear low density
polyethylene resin into pellets, the pellets blown into a film with more linear low density polyethylene
resin and formed into a film, the film exposed to 80% humidity with no chlorine dioxide generated until
illumination with UV light; para. 0085 and para. 0097-0105; i.e. that exposure to light and moisture
activates the TiO2 catalyst so that the composition generates and releases the gas, para. 0023) The
sodium chlorite is a source of chlorite anions (para. 0012, 0035) and forms chlorine dioxide when exposed to electromagnetic energy (para. 0030) Therefore, Wellinghof’066 anticipates the method of
claim 1.
Regarding claim 2, the Examiner is reading the UV light from the fluorescent light as having a
wavelength in the range of about 240 nm to 280 nm. (para.0101) Therefore, Wellinghoff’066
anticipates the method of claim 2.
Regarding claims 7 and 8, Wellinghoff’066 teaches that the plurality of chlorite ions are present
in the composition in the form of a chlorite salt [claim 7] e.g. sodium chlorite [claim 8]. (para. 0085)
Therefore, Wellinghoff’066 anticipates the method of claims 7 and 8.
Regarding claim 11, Wellinghoff’066 teaches the method according to claim 1, wherein exposing
the composition to moisture comprises exposing the composition to humidified gas having a relative
humidity within the range of 20% to 100%. (e.g. 80% humidity, para. 0099). A specific example in the
prior art which is within the range anticipates the range; see MPEP 2131.03.l and Titanium Metals
Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Therefore, Wellinghoff’066 anticipates
the method of claim 11.
Regarding claim 12, Wellinghoff’066 teaches wherein the step of exposing the composition to
UV light and the step of exposing the composition to moisture are performed simultaneously (para.
0099-0102). Therefore, Wellinghoff’066 anticipates the method of claim 12.
Regarding claims 78-80, Wellinghoff’066 teaches wherein the amount of chlorine dioxide
generated from the composition upon exposure to moisture alone or UV light alone is at least 20 times
less than when the composition is exposed to both UV light and moisture [claim 78]; or wherein the
amount of chlorine dioxide generated from the composition upon exposure to moisture alone or UV
light alone is at least 50 times less than when the composition is exposed to both UV light and moisture
[claim 79]; or wherein the amount of chlorine dioxide generated from the composition upon exposure
to moisture alone or UV light alone is at least 100 times less than when the composition is exposed to both UV light and moisture [claim 80] (i.e. increasing chlorine dioxide production from zero to several
hundred parts per million, para. 0100-0101, Fig. 13; para. 0102 Fig. 14; para. 0103 Fig. 15). Therefore,
Wellinghoff’066 anticipates the method of claims 78-80.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellinghoff’066 in view of Callerame (US 4,874,489).
Regarding claim 2, Wellinghoff’066 does not explicitly state that the UV wavelengths include wavelengths between 240 nm and 280 nm.
In the same field of endeavor (producing chlorine dioxide from sodium chlorite) Callerame
teaches using a wavelength of 254 nm (within the claimed range of 240 nm to 280 nm) to produce the
chlorine dioxide. (col. 3 lines 1-6 and 48-55). Callerame teaches that this produces sodium chlorite
without producing chlorine (col. 3 lines 7 and 56) and that the shorter the wavelength, the greater is
the fraction of electrons that will escape after absorption. (col. 6 lines 27-31) A specific example within
the range anticipates the range; see MPEP 2131.03.II and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773.
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to
modify the method of Wellinghoff’066 by using a wavelength of 254 nm, as taught by Callerame, as this
produces sodium chlorite without producing chlorine (col. 3 lines 7 and 56) and that the shorter the
wavelength, the greater is the fraction of electrons that will escape after absorption. (col. 6 lines 27-31)
Claims 4-6, 9-10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellinghoff’066.
Regarding claims 4-6 and 9-10, Wellinghoff’066 teaches adding an acid-releasing agent to the
composition, e.g. acid or substance that can be hydrolyzed to form an acid, or a mixture thereof (para.
0023 and 0079). Wellinghoff’066 does not explicitly teach that the composition comprises less than 10%
by weight of an energy-activated catalyst and comprises 2% or less by weight of an acid-releasing agent
[claim 4] or wherein the composition comprises less than 5% by weight of an energy-activated catalyst
and comprises 1% or less by weight of an acid-releasing agent [claim 5] or wherein the composition
comprises a weight ratio of an energy-activated catalyst to chlorite salt of 1:5 or less and comprises a weight ratio of an acid-releasing compound to chlorite salt of 1:10 or less [claim 9] or wherein the
composition comprises a weight ratio of an energy-activated catalyst to chlorite salt of 1:10 or less and
comprises a weight ratio of an acid-releasing compound to chlorite salt of 1:50 or less [claim 10].
However, Wellinghoff’ 066 teaches that changing the concentration of energy-activated catalyst
or anion source in the composition alters the rate of gas release from any composition of the invention,
activation of the composition to initiate gas release, and the release rate profile. (para. 0048)
Therefore, the weight ratio of energy-activated catalyst to chlorite salt, and/or the weight ratio
of acid-releasing compound to chlorite salt (e.g. wherein the composition comprises less than 10% by
weight of an energy-activated catalyst and comprises 2% or less by weight of an acid-releasing agent
[claim 4] or wherein the composition comprises less than 5% by weight of an energy-activated catalyst
and comprises 1% or less by weight of an acid-releasing agent [claim 5] or, wherein the composition
comprises less than 2% by weight of an energy-activated catalyst and comprises 1% or less by weight of
an acid-releasing agent [claim 6] or wherein the composition comprises a weight ratio of an energy-
activated catalyst to chlorite salt of 1:5 or less and comprises a weight ratio of an acid-releasing
compound to chlorite salt of 1:10 or less [claim 9] or wherein the composition comprises a weight ratio
of an energy-activated catalyst to chlorite salt of 1:10 or less and comprises a weight ratio of an acid
releasing compound to chlorite salt of 1:20 or less [claim 10]) are result -effective variables that can be
routinely optimized by one of ordinary skill in the art. See MPEP 2144.05.11.B and /In re Antonie, 559 F.2d 618, 195 USPQ6 (CCPA 1977).
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to
modify the composition by changing the percentage by weight of the energy-activated catalyst and the
acid-releasing agent, as taught by Wellinghoff et al, as these are result-effective variables that can be
routinely optimized by one of ordinary skill in the art. See MPEP 2144.05.11.B and /In re Antonie, 559 F.2d 618, 195 USPQ6 (CCPA 1977).
Regarding claims 13 -14, Wellinghoff’066 does not explicitly teach wherein the step of exposing
the composition to UV light is performed prior to the step of exposing the composition to moisture
[claim 13] or wherein the step of exposing the composition to UV light and the step of exposing the
composition to moisture are separated by an intervening period of time, wherein the intervening period
of time is at least one minute. [claim 14]

However, selection of any order of performing process steps is prima facie obvious in the
absence of new or unexpected results; see MPEP 2144.04.1V.Cand In re Burhans, 154 F.2d 690, 69
USPQ 330 (CCPA 1946). Therefore, it would have been obvious, to one of ordinary skill in the art at the
time of filing, to modify the order of performing the process/method steps to be e.g. the step of
exposing the composition to UV light performed prior to the step of exposing the composition to
moisture [claim 13] or wherein the step of exposing the composition to UV light and the step of
exposing the composition to moisture are separated by an intervening period of time, wherein the
intervening period of time is at least one minute. [claim 14]
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellinghoff'066
in view of Zahradnik et al (US 5,719,100).
Regarding claims 18 and 19, Wellinghoff’066 teaches spray-drying the composition (para. 0054-
0057, 0085-0086, 0088, 0090-0091, 0094, 0097; spray-drying is a method of dehydration, i.e. removing
more than 95% of water from a material; see Dehydration, Hawley’s Condensed Chemical Dictionary)
before exposing the composition to electromagnetic energy (para. 0054-0057, 0085).
However, Wellinghoff’066 does not explicitly teach that the dehydration/spray-drying reduces
the moisture content to less than 500 ppm.
In the same field of endeavor (making solid sodium chlorite compositions) Zahradnik et al
teaches that using anhydrous sodium chlorite and acid activator decreases the amount of initiator (e.g.
water) present and will not prematurely release chlorine dioxide from the composition. (col. 4, lines 28- 30 and col. 5, lines 10-20, where the Examiner is reading anhydrous sodium chlorite as having less than
500 ppm moisture content).
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to
modify the method of Wellinghoff’066 by making the sodium chlorite/acid composition using anhydrous
sodium chlorite and acid activator, as this decreases the amount of initiator (e.g. water) present and will
not prematurely release chlorine dioxide from the composition. (col. 4, lines 28-30 and col. 5, lines 10-
20)

Response to Arguments
Applicant's arguments filed 29 January 2021 have been fully considered but they are not persuasive.  Applicant argues that Wellinghoff’066 fails to disclose a composition that does not generate a significant amount of chlorine dioxide when exposed to UV light alone.  However, the interpretation of the instant claims must be considered in the light of the specification, in particular “exposing the composition to moisture” and “when exposed to UV light alone.”  The instant specification provides no special definition of the term “exposing to … moisture.”  “When exposed to UV light alone” appears to refer to experiment conditions such as wherein UV is on and dry N2 gas flow (RH=0%) as shown in Fig. 4a from 15 minutes to 30 minutes. The instant claims do not require that this experiment be performed but instead the composition would have such a property.  Applicant further points to specifically Example 10 stating that Wellinghoff’066 tests under humid conditions and ambient conditions and finds that chlorine dioxide is generated under both conditions ([99] and [102]).  However, the ambient conditions of Wellinghoff’066 would include “exposure to moisture” as while the testing location is not explicitly specified, the inventors are located in Illinois and Texas, two locations with humidity.  Wellinghoff’066 does not discloses actively placing in dry conditions, such as flowing dry N2 gas (as the instant specification does) or in the middle of a desert.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794